         Case 1:20-cv-11962-PBS Document 21 Filed 11/04/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


TOAST, INC.,

                             Plaintiff,

v.
                                                   Civil Action No. 20-cv-11962
SPOTON TRANSACT, INC.
ADAM JAY, and KRISTINA BOMPIANI,

                             Defendants.


             NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Toast, Inc., by and through

undersigned counsel of record, hereby dismisses all claims in the above-captioned matter without

prejudice.


Dated: November 4, 2020                       Respectfully submitted,

                                              TOAST, INC,

                                              By its attorneys,

                                              /s/ James C. Rehnquist
                                              James C. Rehnquist (BBO # 552602)
                                              Courtney D. Orazio (BBO # 692385)
                                              Sophie B. Duffy (BBO# 704836) (admission
                                              forthcoming)
                                              GOODWIN PROCTER LLP
                                              100 Northern Avenue
                                              Boston, Massachusetts 02210
                                              T: 617.570.1000
                                              F: 617.523.1231
                                              JRehnquist@goodwinlaw.com
                                              COrazio@goodwinlaw.com
                                              SDuffy@goodwinlaw.com




                                               1
         Case 1:20-cv-11962-PBS Document 21 Filed 11/04/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 4, 2020, a true and accurate copy of the foregoing

Notice of Voluntary Dismissal Without Prejudice, filed through the CM/ECF system, was served

by e-mail and by U.S. mail, postage prepaid, upon the following counsel for the listed

Defendants:

Joshua M. Dalton
Morgan, Lewis & Bockius LLP
One Federal Street
Boston, MA 02110
josh.dalton@morganlewis.com

Tom Evans
Conforto Law Group, P.C.
20 Park Plaza #1115
Boston, MA 02116
evans@confortolaw.com

Alexander Furey
CONSIDINE & FUREY, LLP
One Beacon Street, 22rd Floor
Boston, Massachusetts 02108
afurey@considinefurey.com



                                                        /s/ James C. Rehnquist
                                                        James C. Rehnquist (BBO # 552602)
                                                        GOODWIN PROCTER LLP
                                                        100 Northern Avenue
                                                        Boston, Massachusetts 02210
                                                        T: 617.570.1000
                                                        F: 617.523.1231
                                                        JRehnquist@goodwinlaw.com




                                             2
